Citation Nr: 0901562	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  02-05 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
rash of the groin area.  

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1979.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In January 2002, the veteran filed his notice of disagreement 
with the 30 percent rating assigned for post-traumatic stress 
disorder and the 10 percent rating assigned for headaches; 
the denial of clear and unmistakable error in the severance 
of service connection for degenerative spondylosis of the 
lumbar spine; service connection for tinnitus; and the denial 
of the veteran's request to reopen his claim for service 
connection for an upper back condition.  The veteran was 
issued a statement of the case as to those issues in April 
2002.  

The veteran submitted a second notice of disagreement with 
the January 2002 rating decision in April 2002 as to the 
issues of the denial of service connection for a anxiety 
disorder, pseudofolliculitis barbae and a bilateral hearing 
loss.  The veteran also disagreed with the denial of his 
request to reopen his claims for a rash in the groin area and 
sinusitis.  

He submitted his substantive appeal as to the issues of 
higher initial ratings for PTSD and headaches, severance of 
service connection for degenerative spondylosis of the lumbar 
spine, service connection for tinnitus and the denial of his 
request to reopen his claims for service connection for a 
disorder of the cervical spine or upper back in May 2002.  

In December 2002, the veteran submitted another VA Form 9 
disagreeing with the January 2002 denial of service 
connection for prostatitis.  The veteran was issued a 
statement of the case in March 2003 which addressed the 
issues of service connection for prostatitis, 
pseudofolliculitis barbae and a bilateral hearing loss; and 
whether new and material evidence had been submitted to 
reopen his claim for service connection for an anxiety 
disorder and sinusitis.  

In his May 2003 substantive appeal the veteran limited his 
appeal to the issues of service connection for prostatitis 
and whether new and material evidence had been submitted to 
reopen the claims for service connection for a rash in the 
groin area and sinusitis.  The veteran did not appeal the 
issues of service connection for pseudofolliculitis barbae 
and a bilateral hearing loss, and whether new and material 
evidence had been submitted to reopen the claim for service 
connection for an anxiety disorder.  38 C.F.R. § 20.200 
(2008).  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Acting 
Veterans Law Judge in September 2003.

The Board of Veterans' Appeals (Board) in April 2004 denied 
the claim for clear and unmistakable error in the July 1990 
rating decision that severed service connection for 
degenerative spondylosis of the lumbar spine.  All other 
issues were remanded.  

The veteran's claims were then returned to the Board for 
further appellate review.  In June 2006, the Board granted 
service connection for tinnitus and denied the claim for an 
initial rating in excess of 30 percent for PTSD.  The 
remaining issues were again remanded.  

The Appeals Management Center (AMC) in October 2006 granted 
service connection for tinnitus and assigned a 10 percent 
rating.  The veteran did not file a notice of disagreement 
with the rating or effective date assigned.  That has 
resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  The only issues remaining in appellate 
status are those set out on the title page.  

The Board has reviewed the claims folder and found 
substantial compliance with the development and actions 
ordered to be performed in the April 2004 and June .  2006 
remands of the Board.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for a 
cervical spine disorder, sinusitis and a rash of the groin 
area are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  Service records document that during service the veteran 
was treated for prostatitis which resolved.  

2.  Post service medical records only include one diagnosis 
of mild prostatitis dated in April 1994.  

3.  There are no records of treatment or diagnosis of 
prostatitis in the claims folder dated after April 1994.  

4.  Current VA examination has attributed the veteran's 
headaches to migraine.  

5.  His headaches occurred on average one to three times per 
week, but the veteran has not reported that his headaches are 
prostrating.  


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).   

2.  The criteria for an initial rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 
8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board remanded the veteran's claims in April 2004 to 
ensure he had been properly notified of the above.  By 
letters dated in June 2004, July 2005, September 2006, 
February 2007 and May 2007 , VA satisfied foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The 38 U.S.C.A. § 5103(a) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the veteran in 
September 2006 providing him the information required by 
Dingess.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  
Therefore, no further notice to the veteran of the evidence 
necessary to support the initial rating for headaches is 
required.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and which he has authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim for a higher initial rating for 
headaches.  The evidence of record includes only a current 
diagnosis of prostatitis by history and no current records of 
treatment of the disorder since 1994.  In the absence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability, VA is not required to provide the 
veteran with a VA examination.  38 C.F.R. § 3.159(4).  The 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims at this time.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  At service entrance in 
February 1973 no disorders of the genitourinary system were 
noted.  

October 1974 service medical records reveal the veteran had a 
boggy prostate.  The diagnosis was prostatitis.  The veteran 
returned in February 1975 wanting an appointment with urology 
and a prescription for his "drip."  In April 1975 service 
medical records noted his prostate was large, soft, boggy and 
tender.  The examiner recorded his impression the veteran had 
prostatitis.  The veteran returned in September 1975 still 
having problems.  The examiner concluded he had not been 
adhering to the instructions for his medications.  Five days 
later he was seen again and the impression was he had a 
urinary tract infection or non-specific urethritis.  October 
1975 and November 1975 service treatment records again 
included an impression of chronic non-specific 
urethritis/prostatitis.  December 1975 service medical 
records reflect a history of prostatitis that had cleared.  

At service separation examination in February 1979 no 
disorders of the genitourinary system were found.  

Private medical records dated in April 1994 noted the 
veteran's prostate was slightly enlarged.  A diagnosis of 
mild prostatitis was rendered.  

Private medical records include two references to 
prostatitis, in 2003 a previous diagnosis of unspecific 
prostatitis was noted and in June 2004 a notation of "hx 
prostatitis" appears.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case there evidence demonstrating the veteran had 
prostatitis in service and in April 1994.  There is no record 
of any current diagnosis of prostatitis for more than 14 
years.  Only the notations of a history of prostatitis which 
does not provide any basis for finding the veteran currently 
has chronic prostatitis.  

The Board noted the veteran's statements and testimony 
asserting that he has had chronic prostatitis since service.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While there is ample evidence demonstrating the veteran had 
prostatitis in service and in April 1994, there has been no 
evidence of any recurrence since 1994, a period of more than 
fourteen years.  The veteran's history includes treatment in 
service in 1974-1975 with no evidence of any recurrence for 
the remainder of his period of active duty from 1975 to 1979.  
Since 1979 there has been only one diagnosis of an episode of 
prostatitis in April 1994.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  

The Board has concluded there has been no diagnosis of 
prostatitis for more than 14 years.  The medical evidence 
thus fails to establish continuity of symptomatology since 
service or the existence of a chronic disease process.  In 
addition, the evidence of record while indicating a rather 
prolonged period of treatment in service does not demonstrate 
the veteran had a chronic disorder.  The medical provider in 
service noted that the veteran had not followed the 
directions for taking his medications.  In addition, the last 
entry in the service medical records indicated his 
prostatitis was resolved.  There is also no competent 
evidence linking the single episode of prostatitis in April 
1994 to that last noted in service almost twenty years before 
in 1975.  

In the absence of a showing of a current disability involving 
prostatitis and any nexus to service, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Service connection for prostatitis is not 
warranted and must be denied.  

Initial Rating for Headaches

Relevant Laws and Regulations.  VA determines ratings for 
service-connected disabilities by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2008).  

Separate diagnostic codes identify the various disabilities.  
Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, VA assigns the higher evaluation if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran. 38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating. See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
timely appeals his initial rating, VA must consider whether 
his rating should be "staged" to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  

In this case, service connection for chronic vascular 
headaches due to head trauma was granted in the January 2002 
rating decision.  A 10 percent rating was assigned, effective 
December 23, 1998.  

When service connection was granted, the VA assigned the 
veteran a 10 percent rating for headaches associated with a 
head injury by analogy under 38 C.F.R. §4.130, Diagnostic 
Code (DC) 8045-9304.  Under DC 8045-9304, VA assigns a 
10 percent rating for purely subjective complaints following 
trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).

We note that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  However, these 
revisions apply only to applications for benefits received by 
VA on or after October 23, 2008.  The older criteria will 
apply to applications received by VA before that date, 
including the instant claim. 

In the January 2006 supplemental statement of the case the 
Appeals Management Center considered and applied the criteria 
for rating the veteran's headaches based on the criteria for 
rating migraines.  Under Diagnostic Code 8100, migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Migraine 
headache disorders with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  

Factual Background.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered which of the ether another rating codes 
assigned is "more appropriate" the one first assigned by the 
RO or that assigned by the Appeals Management Center.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  When as in 
this case the criteria for rating a service connected 
disability have changed during the rating period VA must 
explain. 

The Board has reviewed the records in their entirety, but in 
the interest of brevity will only set out below those which 
address the nature, etiology, frequency and symptoms of the 
veteran's service connected headaches.  Those are the 
relevant factors for determining the appropriate criteria for 
rating the veteran's headaches and the level of compensation 
to be assigned.  

Historically, a neurological evaluation of the veteran's 
headaches was conducted in June 1975 after the veteran had 
fallen and sustained trauma to his head.  The neurologist 
noted the veteran's headaches had been previously evaluated 
in 1974 and no etiology had been identified.  The veteran had 
been taking Tylenol and Darvon without success to treat his 
headaches.  He had history of headaches that occurred one to 
two times per week, but at that time was only having a 
headache once per week.  His headaches were bifrontal to his 
neck and were greater on the left than the right side.  They 
developed gradually and became progressively worse with some 
pulsating.  He also had numbness of the right hand with his 
headaches.  The impression was of vascular headaches.  

Private medical records dated in March 2003 and December 2003 
indicate the veteran's private physician was treating him for 
migraines.  

A VA neurological examination was conducted in December 2004 
to determine the nature and severity of the veteran's service 
connected headaches.  The veteran had headaches between one 
to three times per week.  They lasted from four to five 
hours.  The duration of his headaches was much shorter if he 
was able to get to his medications in time.  His headaches 
were associated with nausea.  He often vomited during the 
course of a headache.  The pain was pulsating and sometimes 
at its worst was 10/10, but was usually only 8/10 or 9/10.  
He had associated bilateral visual light flashing and 
sometimes scotoma centrally.  He stated it was aggravated by 
light and sound, and the examiner noted he was positive for 
photophobia and phonophobia.  The pain was alleviated by 
Maxalt, but sometimes the veteran took Motrin in addition.  
Tylenol also helped.  He had never taken any prophylactic 
medications.  The veteran had a history of head trauma in 
1973 when he fell and hit the back of his head without loss 
of consciousness, although the veteran stated his headaches 
had started prior to that episode.  The examiner concluded 
the veteran had migraine.  His headaches were not post-
concussive.  The etiology was likely idiopathic or hereditary 
based on his positive family history.  The examiner also 
diagnosed an essential tremor.  

Analysis.  In this case, additional evaluation and history 
have resulted in the veteran's headaches being attributed to 
a new diagnosis, migraine.  The 10 percent rating assigned 
originally was limited to 10 percent as it was based upon a 
conclusion that his headaches were of traumatic origin.  The 
criteria provided limited those ratings to 10 percent for 
purely subjective symptoms such as headaches.  Although the 
veteran has reported some numbness of the right hand it has 
subsequently been attributed not to brain trauma but to an 
essential tremor.  For that reason there is no basis in the 
record for assigning an evaluation higher than 10 percent 
based on 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Recent treatment records and the December 2004 VA examination 
have ruled out trauma as the origin of the veteran's 
headaches and instead have diagnosed migraine.  

Assignment of a disability rating higher than 10 percent for 
migraine requires evidence demonstrating prostrating attacks 
occurring more than once per month.  In the January 2006 
supplemental statement of the case, it was clearly explained 
to the veteran that for a higher rating to be assigned 
prostrating attacks were required.  The veteran has not 
claimed or reported that his attacks are prostrating.  He 
does however have headaches one to three times per week.  He 
has reported some relief from his headaches by sleeping in a 
dark room.  Notably in December 2004 the veteran told a VA 
examiner he could shorten the duration of his headaches if he 
takes his medication when he first experiences symptoms.  He 
provided testimony to this effect during the September 2003 
hearing, as well.  In the absence of evidence of 
characteristically prostrating attacks, a disability rating 
greater than 10 percent is not warranted.  The preponderance 
of the evidence is against the veteran's claim and a 
disability rating greater than 10 percent for headaches is 
denied.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Board was 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
veteran's descriptions of his headaches are consistent with 
migraines.  He has not described any symptoms which are out 
of the ordinary for a veteran suffering from migraine.  There 
is nothing in the claims folder which would distinguish the 
veteran's impairment related to his migraines from that of 
other veterans rated similarly.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for prostatitis is denied.  

An initial disability rating in excess of 10 percent for 
headaches is denied.  


REMAND

Service connection for the disabilities at issue was 
initially denied in March 1989 and October 1989.  The veteran 
did not perfect an appeal as to either decision and they thus 
became final one year after he was notified of each decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran has not been properly notified of the regulation 
defining new and material evidence which is applicable to his 
claim.  The Secretary of VA amended 38 C.F.R. § 3.156(a) on 
August 29, 2001, for the purpose redefining what constitutes 
new and material evidence in order to reopen a final 
decision.  See 38 C.F.R. § 3.156(a) (2003).  These changes 
are prospective, however, and only apply to claims filed on 
or after August 29, 2001.  

The veteran submitted his request to reopen his claims for 
service connection for a cervical spine disorder, sinusitis 
and a rash of the groin area in December 1998.  Thus, the 
older version of 38 C.F.R. § 3.156 applies to the instant 
appeal.  The RO reviewed his applications to reopen and in 
rating decisions of February 1999 and May 1999 found them to 
be not well grounded.

The February 1999 and May 1999 rating decisions were 
readjudicated by the RO on its on motion in January 2002.  In 
VAOGCPREC 3-2001, the General Counsel explained that the 
Veterans Claims Assistance Act of 2000, Pub. L. N. 106-475, 
114 Stat. 2096 (VCAA), had been enacted on November 9, 2000 
and provided the following:  

In the case of a claim for benefits 
denied or dismissed as described in 
paragraph (2) [upon being found not well 
grounded], the Secretary of Veterans 
Affairs shall, upon the request of the 
claimant or on the Secretary's own 
motion, order the claim readjudicated 
under chapter 51 or such title, as 
amended by this Act, as if the denial or 
dismissal had not been made.  

As the February 1999 and May 1999 decisions would have become 
final between July 14, 1999 and November 9, 2000, this 
provision was applied.  The December 1998 claims were 
readjudicated by the RO in January 2002.  For this rather 
complicated reason, the older regulation found at 38 C.F.R. 
§ 3.156 (1998) defining new and material evidence is 
applicable to the veteran's claim.  

It reads as follows: 

For the veteran to prevail upon his attempt to 
reopen the claim, he must submit new and material 
evidence satisfying the older standard.  New and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears 
directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled 
is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998-2002).  

Unfortunately, the statements of the case and supplemental 
statements of the case issued during the course of this 
appeal provided the veteran with the newer version of the 
regulation.  

Although the Board regrets the necessity of another remand in 
this case, to protect the veteran's due process rights, one 
is necessary.  With regard to the VA's duty to notify the 
veteran, a precedential case from the Court has been issued 
since the prior Board remand, requiring very specific notice 
in claims to reopen.  The Court held that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  In other words, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To satisfy this intent, in the context of a claim to reopen a 
previously-denied claim for service connection, the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.

As noted above, the veteran has not been informed of the 
unique character of evidence that must be presented in a new 
and material evidence case as defined at 38 C.F.R. § 3.156 
(1998-2002).  Therefore, a remand to provide adequate pre-
decisional notice is required.
Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with formal 
notice of the unique character of 
evidence that must be presented to 
support his attempt to reopen a 
previously denied claim for entitlement 
[as defined at 38 C.F.R. § 3.156 (1998-
2002)] to service connection for a 
cervical spine disorder, sinusitis and a 
rash of the groin area.  Allow him an 
appropriate period of time in which to 
respond to these notices. 

2.  Perform any evidentiary development 
which may become apparent based upon the 
veteran's response to the above notices.  

3.  The claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


